                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LUIS ANTONIO AGUILAR ARREOLA,                      )
      ID # 46356-177,                              )
                   Movant,                         )
vs.                                                )    No. 3:17-CV-0951-D
                                                   )    No. 3:12-CR-408-D(8)
                                                   )
UNITED STATES OF AMERICA,                          )
               Respondent.                         )

                                               ORDER

        After reviewing all relevant matters of record in this case, including the findings, conclu-

sions, and recommendation of the United States Magistrate Judge, in accordance with 28 U.S.C. §

636(b)(1), the court is of the opinion that the findings and conclusions of the magistrate judge are

correct, and they are adopted as the findings and conclusions of the court. For the reasons stated in

the findings, conclusions, and recommendation of the United States Magistrate Judge, the motion

to vacate, set aside or correct sentence filed under 28 U.S.C. § 2255 is denied with prejudice as

barred by the statute of limitations.

        Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court denies a

certificate of appealability. The court adopts and incorporates by reference the magistrate judge’s

findings, conclusions, and recommendation filed in this case in support of its finding that the movant

has failed to show (1) that reasonable jurists would find this court’s “assessment of the constitutional

claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the

petition states a valid claim of the denial of a constitutional right” and “debatable whether [this

court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473, 484 (2000).

        If movant files a notice of appeal,
( )   movant may proceed in forma pauperis on appeal.

(X)   movant must pay the $505.00 appellate filing fee or submit a motion to proceed in

      forma pauperis.

SO ORDERED.

December 31, 2018.



                                   _________________________________
                                   SIDNEY A. FITZWATER
                                   SENIOR JUDGE




                                      2
